DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest either alone or in combination a friction stir spot welding method as recited by claim 1, particularly a chamber portion interposed between the inner peripheral surface and the end face, recessed in a diameter-increasing direction with respect to the inner peripheral surface, and opening toward the workpiece, the friction stir spot welding method comprising: a welding step of forming a build-up portion on the workpiece by friction-stirring the workpiece, using the pin and the shoulder, while pressing the surface of the workpiece with the end face of the clamp; and filling a portion of the workpiece being softened in the chamber portion by press-fitting at least one of the pin and the shoulder into a plastic flow portion of the workpiece; and a pressing step of pressing a surface of at least one of a region of the build-up portion and an adjacent region of the build-up portion, which is adjacent to the friction-stirred region, against the end face of the clamp with the pin and the shoulder retracted into the accommodation space.
The prior art of record does not teach or suggest either alone or in combination a friction stir spot welding method as recited by claim 11, particularly a chamber portion interposed between the inner peripheral surface and the end face, recessed in a diameter-increasing direction with respect to the inner 
The prior art of record does not teach or suggest either alone or in combination a friction stir spot welding apparatus as recited by claim 20, a chamber portion interposed between the inner peripheral surface and the end face, recessed in a diameter-increasing direction with respect to the inner peripheral surface, and opening toward the workpiece; a tool driver; and controlling means for controlling the tool driver to form a build-up portion on the workpiece by friction-stirring the workpiece, using the pin and the shoulder, while pressing the surface of the workpiece with the end face of the clamp; fill a portion of the workpiece being softened in the chamber portion by press-fitting at least one of the pin and the shoulder into a plastic flow portion of the workpiece; and press a surface of at least one of a region of the build-up portion and an adjacent region of the build-up portion, which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/KILEY S STONER/Primary Examiner, Art Unit 1735